ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           Reddick v. Suits, 2011 IL App (2d) 100480




Appellate Court            HAUL REDDICK, Individually and as Executor of the Estate of Mark
Caption                    Reddick, Deceased, and DEBRA REDDICK, Plaintiffs-Appellants, v. M.
                           THOMAS SUITS and LAW OFFICE OF M. THOMAS SUITS, P.C.,
                           Defendants-Appellees.



District & No.             Second District
                           Docket No. 2-10-0480


Rule 23 Order filed        June 16, 2011
Rule 23 Order
withdrawn                  November 8, 2011
Opinion filed              November 8, 2011


Held                       The trial court properly entered summary judgment for defendants in a
(Note: This syllabus       legal malpractice action alleging that defendants made errors in
constitutes no part of     attempting to reinstate an administratively dissolved corporation in which
the opinion of the court   plaintiffs were officers or directors, since defendants’ only duty was to
but has been prepared      the corporation and they had no duty to plaintiffs, regardless of plaintiffs’
by the Reporter of         arguments that the requirement that plaintiffs be in privity with the
Decisions for the          attorney in a legal malpractice action had been abolished in Illinois, that
convenience of the         plaintiffs were intended third-party beneficiaries of defendants’
reader.)
                           representation, and that a genuine issue of material fact existed as to the
                           parties’ intent.


Decision Under             Appeal from the Circuit Court of Ogle County, No. 09-L-10; the Hon.
Review                     Michael T. Mallon, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Alan H. Cooper, of Rochelle, for appellants.
Appeal
                           James J. Sipchen and Matthew F. Tibble, both of Pretzel & Stouffer,
                           Chtrd., of Chicago, for appellees.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Justices Zenoff and Schostok concurred in the judgment and opinion.



                                              OPINION

¶1           Plaintiffs, Haul Reddick, both individually and in his capacity as executor of the estate
        of his deceased brother, Mark Reddick, and Debra Reddick, appeal the judgment of the
        circuit court of Ogle County granting the motion for summary judgment of defendants, M.
        Thomas Suits and the Law Office of M. Thomas Suits, P.C. Below, plaintiffs contended that
        they incurred damages resulting from defendants’ errors in reinstating an administratively
        dissolved Illinois corporation. The trial court granted defendants’ motion for summary
        judgment on the ground that defendants owed no duty to plaintiffs, but only to Mark’s
        corporation. (The trial court expressly did not rule on other aspects of their motion or on
        plaintiffs’ cross-motion for summary determination of major issues.) On appeal, plaintiffs
        contend that defendants owed a duty to them, that the remaining grounds asserted in
        defendants’ motion for summary judgment were insufficient, and that the trial court erred in
        failing to grant plaintiffs’ cross-motion for summary determination of major issues. We
        affirm.
¶2           We first summarize the facts appearing of record. On July 8, 2005, RPF Holdings, Inc.
        (RPF), was incorporated. Suits was the attorney who performed the incorporation. Mark
        Reddick, Neil Scott, and John Vukadinovich were the original shareholders of RPF, each
        with an approximately one-third share of the business.
¶3           RPF produced plastic film from resin. It had acquired the assets of an earlier corporation,
        Rochelle Plastic Film, Inc., which was in the same business. Suits had represented Rochelle
        previously. In 2005, Suits was approached by Mark Reddick and John Buckner to effect the
        transfer of assets from Rochelle to RPF. Rochelle was at that time in default with respect to
        a secured creditor and could no longer pay its debts. Suits provided legal services to both
        Rochelle and RPF. Rochelle’s assets were transferred to the secured creditor and then
        purchased by RPF from the creditor in exchange for RPF assuming Rochelle’s secured debt.
        RPF continued to do business with some of Rochelle’s trade creditors, but sent letters to
        others indicating that Rochelle was unable to pay its debts to them.

                                                  -2-
¶4        Mark Reddick, who died on March 3, 2007, was the president of RPF until his death.
     When he died, his brother, Haul Reddick, became the executor of Mark’s estate (Estate).
¶5        Early in 2007, as a result of Mark’s illness, Haul first became involved with RPF’s
     business. Haul testified in his deposition that he had grown up in North Carolina (where
     Mark lived) but had moved to Arizona in 1973. Haul had a doctorate in educational
     administration from Northern Arizona University and had taken two undergraduate courses
     in accounting. Haul had served as an officer of Reddick Education Services, an Arizona
     corporation; Reddick Realty, an Arizona real estate holding company; and Reddick
     Fumigants, a North Carolina corporation of which Mark had been president until his death.
     Haul’s responsibilities with Reddick Education included making sure that the corporation
     remained in good standing. Haul testified that it was his understanding that, if a corporation
     did not remain in good standing, then the shareholders could be liable for the debts incurred
     by the corporation.
¶6        From January 2007 until Mark’s death in March 2007, Haul reviewed the files relating
     to RPF and talked to Mark about the business. Haul reviewed, among other things, RPF’s
     financial statements. Haul testified that the quality of all of the financial statements he
     reviewed was suspect, and he never received any financial statement that he would have been
     willing to say was correct. As a result of his review, Haul concluded that RPF should be sold
     or liquidated as quickly as possible, and no more money should be invested in the company.
     Haul advised Neil Scott of his conclusion in a written memo. Haul also advised Scott that
     he had reviewed a letter of intent from John Buckner, the general manager of RPF
     responsible for its day-to-day operations, on behalf of RPF Acquisitions, offering to purchase
     all of RPF’s assets. He further noted that he had discussed with Buckner problems relating
     to Vukadinovich, who, in October 2006, had been removed from his director’s position.
¶7        Shortly after Mark’s death, Haul was elected president and director of RPF. Haul had not
     previously been an officer or a director of RPF, and he was never a shareholder. At the time
     of his elections, the shareholders of RPF were the Estate, Scott, and Vukadinovich. The
     directors of RPF were Debra Reddick (Mark’s widow), Haul, and Scott. The officers of RPF
     were Haul (president), Scott (vice president), and Debra (secretary). Vukadinovich was
     RPF’s registered agent, and its day-to-day operations were still under Buckner’s direction.
¶8        On March 7 or 8, 2007, Haul learned that, as of December 1, 2006, RPF had been
     administratively dissolved. On Friday, March 9, 2007, Haul sent an e-mail to Buckner about
     the dissolution, directing that the corporation be reinstated and the registered agent be
     changed from Vukadinovich to Tom Winebaugh. Haul testified that he wanted RPF to be
     reinstated because RPF Acquisition’s letter of intent required the company to be in good
     standing, as well as to ensure that Mark or the Estate would not be personally liable (Haul
     believed at that time that a corporation’s shareholders could be personally liable if the
     corporation were dissolved). Haul did not understand that it was not the shareholders who
     faced personal liability, but the directors and officers of the corporation who could be liable
     for the corporation’s dealings while it was dissolved. Haul testified that, had he known, he
     would likely have consulted with an attorney and removed himself as an officer and director
     of RPF.


                                              -3-
¶9          On the same day, Buckner forwarded Haul’s e-mail to Suits, informing him that “we need
       to take care of this pronto.” Later on the same day, Suits sent an e-mail to Haul stating that
       he had completed the documents needed for reinstatement and would send them to the
       Illinois Secretary of State on Monday, March 12.
¶ 10        Beginning March 12, 2007, a parade of missteps and errors ensued as Suits
       unsuccessfully attempted to have RPF reinstated. On that day, he submitted a package
       containing a completed 2006 annual report form, a check, and a form to change the registered
       agent. The package did not contain an application for reinstatement or a check for the
       reinstatement fee. On March 30, 2007, the Secretary of State rejected Suits’ first submission
       because no application for reinstatement had been included. The Secretary of State sent a
       letter with this information to Vukadinovich stating why RPF remained dissolved and
       enclosing a reinstatement form as well as an estimate of the fees and penalties necessary to
       accomplish both the reinstatement and the change of the registered agent.
¶ 11        On April 17, Suits sent Haul a letter including two originals of the application for RPF’s
       reinstatement and requesting that Haul sign them and return them. On April 20, Haul signed
       the reinstatement forms and returned them to Suits.
¶ 12        Suits did not submit the applications received from Haul, because, in the meantime, Tom
       Winebaugh told Suits that he had submitted the forms to reinstate RPF. Suits knew that
       Winebaugh was a certified public accountant. At this point, Haul had not told Suits that he
       was no longer to be involved in the effort to reinstate RPF. On April 27, Haul e-mailed Suits
       asking when RPF would be reinstated and asking Suits to identify the forms that Winebaugh
       had submitted. On May 2, Suits e-mailed his reply, averring that “[a]ll of the necessary forms
       and funds” were sent to the Secretary of State. Suits testified in his deposition that he
       believed he had asked Winebaugh what documents he had submitted and was satisfied with
       Winebaugh’s response.
¶ 13        On May 3, the Secretary of State rejected Winebaugh’s submission because Winebaugh
       did not include an application for reinstatement. On May 8, Winebaugh sent a letter to Suits
       noting that the application for reinstatement needed to be included. Winebaugh sent Suits all
       of the materials he had so Suits could forward them to Haul for signature. When Suits
       received Winebaugh’s information, he mailed a second submission to the Secretary of State.
       In this submission, Suits included the signed application for reinstatement, the 2006 annual
       report, and a check sufficient to cover the fees and penalties.
¶ 14        On May 18, the Secretary of State rejected Suits’ second submission because the
       registered agent on the annual report was not the same as the one on the application for
       reinstatement. On May 31, Suits made a third submission to the Secretary of State. However,
       on June 19, the Secretary of State returned the third submission to Suits because, on May 25,
       RPF had been reinstated. As it turned out, on May 24, Haul had retained a law firm in
       Springfield to accomplish the RPF reinstatement. On May 25, the Springfield law firm
       submitted the necessary paperwork and fees and penalties, and on the same day, RPF was
       reinstated.
¶ 15        In his deposition, Suits testified that, as of March 9, 2007, at the beginning of the
       reinstatement efforts, he understood that, if a corporation were dissolved but continued to


                                                -4-
       carry on its regular business and to enter into contracts, then the officers and directors faced
       potential personal liability for any obligations the corporation incurred during the period it
       was dissolved. Further, their liability would not be extinguished retroactively by
       reinstatement of the corporation. Suits did not discuss these risks with Haul.
¶ 16       Suits further testified that he had experience in reinstating a dissolved corporation and
       was aware of the requirements for reinstatement, including the submission of all completed
       annual report forms that had not been previously submitted, a completed application for
       reinstatement, and all required fees and penalties. Suits was also aware that a reinstatement
       could be expedited with the payment of an additional fee.
¶ 17       Suits acknowledged that, as legal tasks go, reinstating a dissolved corporation is a
       relatively simple task. However, if the task were not completed correctly or promptly, it
       could create significant risks of personal liability for the officers and directors of the
       corporation. Suits acknowledged that he had not accomplished the reinstatement correctly
       as he forgot or neglected to include the application for reinstatement along with the other
       materials submitted.
¶ 18       Suits testified that, in undertaking to reinstate RPF, his client was the corporation and
       only the corporation. He was not hired to represent Haul, Debra, or the Estate. Likewise,
       Haul testified that he did not hire Suits to represent him or Debra, personally. Haul further
       testified that, to the best of his knowledge, Suits had not performed any legal services for him
       personally or individually, or for Debra personally or individually.
¶ 19       Suits testified that, as of March 9, he was retained to reinstate RPF, but he had no
       knowledge about RPF’s condition, its status, its finances, or who were the officers and
       directors and whether there had been any change to the officers and directors since RPF’s
       incorporation. Suits did not ask and was not informed whether RPF was continuing to do
       business following its December 2006 dissolution. Suits was also unaware of any measures,
       aside from hiring Buckner as a consultant, to solve the issues that caused Rochelle to fail.
       Suits acknowledged that, from the time he was retained until the end of May, he never
       discussed with Haul any of the risks to him or the other officers and directors if RPF
       continued to conduct business following its dissolution.
¶ 20       While RPF was dissolved, it continued in business under Buckner’s daily direction.
       RPF’s operations included purchasing materials from vendors and paying its bills. Debra was
       not involved in RPF’s business and, according to Haul, was a director in name only. Haul
       was not consulted about ordering resin and did not know when resin would be ordered or
       even if the invoices for the resin were being paid. In April 2007, Haul was contacted by
       Shannon Industrial, one of RPF’s resin suppliers, about payments that it had not received and
       a problem with the banking arrangements. Haul referred the problem to Buckner, who
       reported back to Haul that there had been delays in paying Shannon, but everything had been
       taken care of.
¶ 21       On June 4, 2007, Shannon filed a suit against RPF, Vukadinovich, Buckner, Haul, and
       Debra. Later, Buckner was dismissed from the suit, and Scott and the Estate were added as
       parties defendant. It was only after the Shannon suit had been filed that Haul consulted with
       the Estate’s attorney and learned that under Illinois law he and Debra, as directors, were


                                                 -5-
       exposed to personal liability for the debts of RPF.
¶ 22        Shannon sought to recover $400,000 for unpaid invoices incurred during the period of
       RPF’s dissolution, as well as for the balance owed on a predissolution promissory note from
       RPF to Shannon. Shannon alleged that the individual defendants were personally liable due
       to their positions as officers and directors carrying on RPF’s business after it had been
       dissolved.
¶ 23        Shannon sought to recover from RPF, Haul, Debra, Scott, and the Estate for the unpaid
       invoices for goods sold and delivered during the RPF dissolution, in the amount of about
       $255,000. Of this amount, about $71,000 was for invoices dated after the dissolution but
       before Suits was retained to reinstate RPF, and about $184,000 was for invoices incurred
       between the date Suits was retained and the date RPF was reinstated (March 9 to May 25).
       Shannon also sought to recover from RPF for the balance on the promissory note totaling
       about $135,000. Plaintiffs retained Much Shelist Denenberg Ament & Rubinstein, a Chicago
       law firm, to defend them against Shannon; Scott retained separate counsel.
¶ 24        Eventually, the parties reached a settlement in the Shannon lawsuit. For their part,
       plaintiffs paid $135,000 to Shannon. Scott made a separate payment. Plaintiffs also incurred
       and paid attorney fees in the amount of about $80,000.
¶ 25        The settlement agreement between the parties did not provide an allocation of the total
       settlement amount among the different claims. In his supplemental affidavit, however, Haul
       stated that, during the negotiations and at the time of the settlement, RPF was insolvent and
       had again been dissolved, and it could pay nothing toward either the settlement or the
       attorney fees. Haul further averred that RPF did not make any payments. In addition, Haul
       averred that it was due only to the individual plaintiffs’ potential personal liability that the
       settlement amount was offered and paid, and no portion of the settlement was attributable
       to the release of RPF. RPF was included in the settlement only because of plaintiffs’ concern
       that, if RPF were not released, there might be some way that a future judgment against RPF
       could result in additional personal liability against the individual plaintiffs.
¶ 26        The Estate made all payments for the settlement and attorney fees on plaintiffs’ behalf.
       In turn, plaintiffs agreed that any net recovery from a legal malpractice action against Suits
       would be paid to the Estate.
¶ 27        On June 8, 2009, Rochelle Industrial Properties, Ltd. (landlord), RPF’s landlord, filed an
       action against Haul, Debra, and Scott for unpaid rent totaling nearly $39,000, which was due
       during the period of RPF’s dissolution. The landlord alleged that Haul and Debra were
       personally liable for the unpaid rent because of their positions as RPF’s officers and
       directors. When Haul executed his supplemental affidavit, the landlord’s lawsuit over the
       unpaid rent was still pending, Haul and Debra had incurred attorney fees to defend against
       it, and the Estate had advanced the necessary funds.
¶ 28        After the Shannon suit had settled, plaintiffs filed this action against Suits alleging that
       he was negligent in failing to take the necessary steps to have RPF reinstated in a timely
       fashion, along with failing to advise them about the potential personal liability they faced if
       RPF continued to conduct business while it was dissolved. Plaintiffs further alleged that
       Suits’ negligence was the proximate cause of their damages, which they alleged to be the

                                                 -6-
       amount of the Shannon settlement and the attorney fees they incurred defending against
       Shannon’s action and the landlord’s action. Suits denied liability and raised a number of
       affirmative defenses.
¶ 29        The parties filed cross-motions for summary judgment. The trial court entered judgment
       in favor of defendants and against plaintiffs, holding that defendants owed no duty to
       plaintiffs and declining to address any of the other issues raised in the cross-motions.
       Plaintiffs timely appeal.
¶ 30        On appeal, plaintiffs argue that the trial court erred in granting defendants’ motion for
       summary judgment and denying plaintiffs’ cross-motion for summary determination of major
       issues. Summary judgment may be granted where the pleadings, depositions, admissions on
       file, and affidavits, if any, show that there is no genuine issue of material fact and that the
       moving party is entitled to a judgment as a matter of law. 735 ILCS 5/2-1005(c) (West
       2008); Pielet v. Pielet, 407 Ill. App. 3d 474, 490 (2010). When considering a motion for
       summary judgment, the court views the record in the light most favorable to the nonmoving
       party and will grant the motion only where the moving party’s right to judgment is clear and
       free from doubt. Pielet, 407 Ill. App. 3d at 490. The motion for summary judgment does not
       ask the court to decide a question of fact, but asks the court to determine if a question of fact
       exists that would preclude the entry of summary judgment as a matter of law. Pielet, 407 Ill.
       App. 3d at 491. We review de novo the trial court’s decision whether to grant or deny
       summary judgment. Pielet, 407 Ill. App. 3d at 491.
¶ 31        Plaintiffs argue that defendants committed legal malpractice when Suits botched his
       attempts to reinstate RPF from its administrative dissolution. To succeed on a claim of legal
       malpractice, a plaintiff must prove that the attorney owed the plaintiff a duty of due care, the
       attorney breached the duty, the plaintiff was injured as a proximate result of the breach, and
       damages. Nettleton v. Stogsdill, 387 Ill. App. 3d 743, 748 (2008). If the plaintiff fails to
       prove the existence of any one of the elements of legal malpractice, the plaintiff cannot
       prevail on its legal malpractice claim. Nettleton, 387 Ill. App. 3d at 748.
¶ 32        In this case, the trial court held that plaintiffs could not succeed in proving the element
       of duty. Generally, an attorney owes a duty only to his client, and not to third persons.
       Pelham v. Griesheimer, 92 Ill. 2d 13, 19 (1982). However, in Pelham, the court noted that
       the trend in tort law was toward abolishing the privity-of-contract requirement in determining
       duty. Pelham, 92 Ill. 2d at 20. In order to avoid making the attorney’s duty unlimited, the
       court held that, for an attorney to have a duty toward a nonclient third-party plaintiff, that
       plaintiff must plead and prove facts showing that the plaintiff is an intended third-party
       beneficiary of the relationship between the attorney and the client. Pelham, 92 Ill. 2d at 20.
       In other words, to establish a duty between an attorney and a nonclient third-party plaintiff,
       the plaintiff must prove that the “primary purpose and intent of the attorney-client
       relationship itself was to benefit or influence the third party.” Pelham, 92 Ill. 2d at 21. In so
       holding, the court acknowledged the California balancing approach, which considers the
       following factors:
            “the extent to which the transaction was intended to affect the plaintiff, the foreseeability
            of harm to him, the degree of certainty that the plaintiff suffered injury, the closeness of


                                                  -7-
           the connection between the defendant’s conduct and the injury suffered, the moral blame
           attached to the defendant’s conduct[,] and the policy of preventing future harm.” Pelham,
92 Ill. 2d at 22.
       The court did not adopt this balancing test, however, observing that the test usually reduced
       to considering whether the services were intended to benefit the plaintiff. Pelham, 92 Ill. 2d
       at 22. The court further differentiated, somewhat, between representation in cases of an
       adversarial nature and nonadversarial nature, stating that, in the adversarial setting, “in order
       to create a duty on the part of the attorney to one other than a client, there must be a clear
       indication that the representation by the attorney is intended to directly confer a benefit upon
       the third party.” Pelham, 92 Ill. 2d at 23. The court also noted that the courts employing the
       California balancing test were more willing to extend the attorney’s duty to third parties in
       cases in which the attorney’s representation was nonadversarial. Pelham, 92 Ill. 2d at 22.
       With this background in mind, we turn to plaintiffs’ contentions.
¶ 33       Plaintiffs challenge the trial court’s judgment that Suits owed them no duty. Plaintiffs
       argue that the trial court’s judgment was erroneous for three reasons: (1) in legal malpractice
       cases, Illinois has abolished the requirement that the plaintiff be in privity with the
       defendant-attorney; (2) plaintiffs were the intended third-party beneficiaries of Suits’
       representation of RPF for purposes of reinstating it; and (3) a genuine issue of material fact
       regarding the parties’ intent precludes the entry of summary judgment. We consider each
       argument in turn.
¶ 34       Plaintiffs first contend that the requirement of privity in legal malpractice cases has been
       relaxed or abolished to allow third parties to bring a malpractice claim against an attorney.
       This argument is somewhat a straw man. While defendants argued below (and here) that
       plaintiffs were not represented by Suits, this was not defendants’ only argument. Rather, this
       argument was intended only to foreclose a general, run-of-the-mill legal malpractice claim,
       not to foreclose a third-party beneficiary legal malpractice claim. Indeed, defendants
       acknowledged that the privity requirement had been abolished by Pelham, 92 Ill. 2d at 21.
       Thus, neither party disagrees that a third party, under the proper circumstances, can maintain
       a legal malpractice action against an attorney. The parties disagree, however, on whether the
       circumstances of this case are appropriate to support a legal malpractice action. Accordingly,
       while we agree with plaintiffs that third parties to the attorney-client relationship may
       maintain legal malpractice actions, our inquiry must continue.
¶ 35       Plaintiffs next contend that they were the intended third-party beneficiaries of Suits’
       representation of RPF. As noted in Pelham, an attorney will owe a duty to a third party only
       where the attorney was hired by the client specifically for the purpose of benefitting that third
       party. Pelham, 92 Ill. 2d at 21. The “key consideration” for determining if the attorney owed
       a duty to the third party is whether the attorney was “acting at the direction of or on behalf
       of the client to benefit or influence [the] third party.” Pelham, 92 Ill. 2d at 21. Utilizing that
       key consideration, we hold that Suits owed no duty to plaintiffs. While Haul in fact retained
       Suits, he, in his capacity as an agent of RPF, retained Suits to represent RPF with regard to
       reinstating it from an administrative dissolution. The corporate entity, RPF, was Suits’ client,
       and the purpose of Suits’ engagement was to restore RPF’s good standing. This would have
       two direct benefits to RPF: it would enable RPF to conduct business, and it would facilitate

                                                  -8-
       the sale of RPF’s assets. The restoration of RPF’s good standing would have an incidental
       benefit to the directors and officers in that they would no longer be personally liable for any
       contracts entered into or business conducted by RPF. We cannot say, however, that Suits was
       acting at RPF’s direction to benefit or influence the directors or officers of RPF.
       Consequently, Suits owed no duty to plaintiffs, and the trial court’s judgment was correct.
¶ 36        Schechter v. Blank, 254 Ill. App. 3d 560 (1993), reinforces our conclusion. In Schechter,
       the defendant lawyer was retained by two corporate entities to institute chapter 11 bankruptcy
       reorganizations. The defendant allegedly negligently handled the chapter 11 bankruptcies by
       failing to take the steps needed to secure each entity’s most valuable asset, and, by failing to
       preserve these assets, the entities were forced to convert the chapter 11 bankruptcies into
       chapter 7 liquidations in bankruptcy, which also forced the individual plaintiff-owners to file
       for individual bankruptcy. Schechter, 254 Ill. App. 3d at 561. The plaintiffs contended that
       it was “ ‘axiomatic’ ” that a chapter 11 bankruptcy was filed for the benefit of the corporate
       creditors, and this conferred standing upon the plaintiffs to raise legal malpractice claims
       against the lawyer. Schechter, 254 Ill. App. 3d at 562-63. The court determined that the
       “primary and direct reason” that the plaintiffs hired the lawyer to handle the chapter 11
       reorganizations was to keep their businesses afloat; thus, while the owners and creditors
       would benefit more from a chapter 11 reorganization than a chapter 7 liquidation, the
       primary purpose and intent of the lawyer’s representation was not the payment of the
       creditors, but to reorganize and preserve the businesses so that the owners could continue to
       have creditors and run their businesses. Schechter, 254 Ill. App. 3d at 565. Additionally, the
       court cautioned:
                “The fact that a third party may benefit from an attorney’s representation of his client
            does not mean that the attorney thereby owes a duty to the third party. [Citation.] As
            stated above, the law only imposes a duty upon an attorney for the benefit of a third party
            when the ‘primary purpose and intent’ of the attorney-client relationship is to benefit the
            third party. It would strain the meaning of the ‘primary purpose and intent’ language in
            Pelham for a third party to come within that category simply because he may benefit
            from the attorney’s representation of his client.” Schechter, 254 Ill. App. 3d at 566-67.
¶ 37        Schechter is directly on point. Here, the primary purpose and intent of Suits’
       representation of RPF was to reinstate it from administrative dissolution. That RPF’s
       directors and officers would benefit by being freed of the possibility of personal liability for
       business conducted by RPF is incidental to the primary purpose and intent of restoring RPF
       to good standing. That incidental benefit does not transform the primary purpose and intent
       of Suits’ representation into protecting RPF’s directors and officers. Schechter, 254 Ill. App.
3d at 567. Accordingly, we conclude that Schechter provides strong support for our
       conclusion that Suits owed plaintiffs no duty.
¶ 38        Plaintiffs argue that the trial court erred in its assessment of Suits’ duty. Initially,
       plaintiffs focus on Pelham’s discussion of duty to third parties in adversarial and
       nonadversarial situations. Plaintiffs begin with the court’s statement regarding a
       nonadversarial representation: “It would appear that courts are more willing to apply the
       balancing test to extend an attorney’s duty to nonclients in cases in which the attorney’s
       representation of his client has essentially been of a nonadversarial nature.” Pelham, 92 Ill.

                                                 -9-
       2d at 22. Next, plaintiffs note that, in adversarial representations, “in order to create a duty
       on the part of the attorney to one other than a client, there must be a clear indication that the
       representation by the attorney is intended to directly confer a benefit upon the third party.”
       Pelham, 92 Ill. 2d at 23. From this, plaintiffs argue that our supreme court, in assessing an
       attorney’s duty to a nonclient, established a dichotomy depending on whether the
       representation is adversarial or nonadversarial, citing, among others, Jewish Hospital of St.
       Louis, Missouri v. Boatmen’s National Bank of Belleville, 261 Ill. App. 3d 750, 761 (1994)
       (“Our supreme court has strongly embraced the concept that third-party-beneficiary status
       should be easier to establish when the scope of the attorney’s representation involves matters
       that are nonadversarial, such as in the drafting of a will, rather than when the scope of the
       representation involves matters that are adversarial ***.”). Plaintiffs assert that the scope of
       Suits’ representation in this case was nonadversarial. Because of the purportedly lesser
       standard in nonadversarial matters and because the reinstatement of RPF was assertedly
       nonadversarial, plaintiffs conclude that Suits’ duty should be extended to them because they
       should be deemed the intended beneficiaries of Suits’ undertaking here. We disagree.
¶ 39        Initially, we note that the supreme court’s comment about courts being more willing to
       extend an attorney’s duty to a nonclient third party in a nonadversarial matter referred to the
       California courts and the California balancing approach. Pelham, 92 Ill. 2d at 22. Thus, to
       say that Pelham advocated a less stringent approach to determining an attorney’s duty to a
       nonclient third party in a nonadversarial matter wrenches the comment from its context and
       is, perhaps, a bit of an overstatement. Nevertheless, Illinois courts seem to have accepted that
       interpretation. See Jewish Hospital, 261 Ill. App. 3d at 761.
¶ 40        More importantly, however, plaintiffs fail to directly analyze the circumstances of this
       case to determine if they were the intended beneficiaries of Suits’ representation of RPF.
       Even in the cases cited by plaintiffs for the purpose of proving their position that an
       attorney’s duty in a nonadversarial representation is viewed more expansively than in an
       adversarial matter, the key inquiry was whether the attorney acted at the direction of or on
       behalf of the client to benefit or influence the third party. For example, in McLane v. Russell,
       131 Ill. 2d 509 (1989), a legal malpractice case arising from the drafting of a will, the court
       did not even mention the adversarial-versus-nonadversarial language in Pelham even though
       it relied upon Pelham in resolving the issue. The evidence in McLane showed that the
       decedent had decided to devise her interest in a family farm to the plaintiffs, who were the
       farm’s long-time tenants. McLane, 131 Ill. 2d at 518. The lawyer drafted the provision so that
       the plaintiffs would receive the decedent’s interest only if the decedent’s sister predeceased
       her, but the decedent died first, and the farm eventually passed to someone else. McLane, 131
Ill. 2d at 513. The attorney argued that extending his duty to the plaintiffs would conflict with
       Pelham because it would authorize both contingent and intended beneficiaries under a will
       to sue an attorney. McLane, 131 Ill. 2d at 517. The court reiterated the Pelham holding, that
       the key consideration is whether the attorney acted at the direction of or on behalf of the
       client to benefit or influence a third party, and, after reviewing the evidence, it concluded that
       the attorney had acted at the direction of the decedent to devise her interest in the farm to the
       plaintiffs, regardless of whether her sister predeceased her. McLane, 131 Ill. 2d at 518-20.
       The court expressly held that, “[a]pplying the ‘intent to directly benefit’ standard in Pelham

                                                 -10-
       to the facts alleged in the complaint, we conclude that the plaintiffs were intended, rather
       than contingent, third-party beneficiaries of the contract for professional services between
       the defendant-attorney and his client, [the decedent].” McLane, 131 Ill. 2d at 520.
¶ 41        In Ogle v. Fuiten, 102 Ill. 2d 356, 363 (1984), the court again relied upon Pelham, but
       this time, it also noted that the controversy concerned the drafting of a will, which was a
       nonadversarial matter. Throughout the opinion, the court referred to cases that determined
       that third parties were intended beneficiaries of negligently drawn wills. Ogle, 102 Ill. 2d at
       362. Additionally, the court expressly noted that the plaintiffs had alleged that they were the
       intended beneficiaries of the will allegedly negligently drafted by the defendant. Ogle, 102
Ill. 2d at 363.
¶ 42        In Jewish Hospital, 261 Ill. App. 3d at 760, the court relied on Ogle in holding that the
       attorney owed a duty to the plaintiffs for mistakes made in drafting a will. The court noted
       that the supreme court had “strongly embraced the concept that third-party-beneficiary status
       should be easier to establish when the scope of the attorney’s representation involves matters
       that are nonadversarial, such as in the drafting of a will, rather than when the scope of the
       representation involves matters that are adversarial.” Jewish Hospital, 261 Ill. App. 3d at
       761. Despite its reference to the adversarial-versus-nonadversarial dichotomy, the court
       nevertheless analyzed the facts to determine whether there was an indication that the
       plaintiffs were intended third-party beneficiaries of the will at issue. Jewish Hospital, 261
Ill. App. 3d at 760-61. Indeed, the court held that “it is clear from the mere reading of the
       will in the case at bar that the testator intended to benefit [the] plaintiffs.” Jewish Hospital,
261 Ill. App. 3d at 761.
¶ 43        There is a consistent thread in McLane, Ogle, and Jewish Hospital, namely, the
       paramount consideration of whether the attorney acted at the direction of or on behalf of the
       client to directly benefit or influence the third party. Despite the nonadversarial nature of the
       representations in McLane, Ogle, and Jewish Hospital, those courts still accorded primary
       weight to whether the plaintiffs were intended beneficiaries of the legal representation by the
       defendant attorneys. In this case, plaintiffs contend that the reinstatement of RPF from its
       administrative dissolution was a nonadversarial undertaking. Even accepting this as true for
       the purpose of argument, we cannot avoid the consideration of whether Suits’ representation
       of RPF was undertaken to directly benefit plaintiffs. We see nothing in the evidence that
       indicates that the representation was designed to insulate plaintiffs from potential personal
       liability for the business that RPF conducted while it was dissolved. Instead, the evidence
       shows that the reinstatement was, at most, intended to put RPF in the condition where
       plaintiffs could continue with their intention of selling RPF’s assets to an interested buyer.
       The protection of plaintiffs from personal liability was only incidental to that primary
       purpose. Accordingly, despite any relaxation accruing from the nonadversarial nature of the
       representation, we cannot conclude that Suits owed a duty to plaintiffs as intended third-party
       beneficiaries of his representation of RPF.
¶ 44        Plaintiffs next contend that a duty should be imposed on Suits because it was plaintiffs
       and not RPF who were most at risk from any failure to reinstate RPF. Again, while this
       assertion may be true, there is no case law that supports plaintiffs’ implied point that, in such
       a situation, the lawyer should bear the risk of harm to third parties arising from his

                                                 -11-
       negligence in the representation of his client. Additionally, we cannot escape the paramount
       command of Pelham, namely, to consider whether the third party was an intended beneficiary
       of the client’s representation by the attorney. Simply because the third parties here, plaintiffs,
       were at risk of personal liability does not transform the incidental benefits of Suits’
       representation of RPF into direct and intended benefits for plaintiffs. In considering the
       difference between incidental benefits and direct benefits, we find York v. Stiefel, 99 Ill. 2d
312 (1983), to be helpful.
¶ 45        In York, the husbands had retained an attorney to help them navigate business problems,
       including bankruptcy and potential criminal liability. Consulting only his memory and none
       of the documents, the attorney instructed the husbands to sign personal guarantees and take
       second mortgages on their homes in order to keep their business afloat for another 30 days
       while they sought financing elsewhere. York, 99 Ill. 2d at 317-18. The attorney believed that
       the husbands were already personally liable; their original loan, however, was not personally
       guaranteed. At the end of the 30-day period, the husbands had not secured financing, and the
       business was closed and its assets sold. The husbands also lost their houses. York, 99 Ill. 2d
       at 318. The wives claimed that they were intended beneficiaries of the representation because
       they too signed the personal guarantees and second mortgages. York, 99 Ill. 2d at 320. The
       court found that the attorney owed no duty to the wives. Even though the wives signed the
       documents, and even though the attorney negotiated a homestead exemption in the second
       mortgages, from which the wives benefitted, the court concluded that no duty arose to the
       wives. The benefit from the homestead exemption did not make the wives intended
       beneficiaries; instead, they were no more than incidental beneficiaries because the purpose
       of the attorney’s representation of the husbands was directed at saving their business. York,
99 Ill. 2d at 320-21.
¶ 46        In determining intended versus incidental beneficiaries, the court continued its focus on
       the client and the goal of the representation. York, 99 Ill. 2d at 320-21. Because the husbands
       were clients, and the goal of the representation was to help keep the husbands’ business
       afloat, the court could not conclude that the wives were intended beneficiaries of the
       attorney’s actions.
¶ 47        Likewise here. Although Haul retained Suits, he did so on behalf of and as an agent for
       RPF. Haul admitted that Suits was not retained to represent any of the plaintiffs as
       individuals, but was retained to represent only the corporate entity while it was being
       reinstated. The goal of the representation was RPF’s reinstatement. That plaintiffs would
       receive the benefit of terminating any continuing exposure to personal liability for business
       conducted by RPF was incidental to the goal of reinstating RPF. Accordingly, we cannot
       conclude that plaintiffs were any more than incidental beneficiaries of Suits’ representation.
¶ 48        Plaintiffs’ contention seeks to invoke the courts’ role in determining whether a duty
       exists. “Duty is a question of whether the defendant and the plaintiff stood in such a
       relationship to one another that the law imposed upon the defendant an obligation of
       reasonable conduct for the benefit of the plaintiff.” Turner v. Northern Illinois Gas Co., 401
Ill. App. 3d 698, 704 (2010). In determining the existence of a duty, a court will consider
       certain relevant factors, including: (1) the reasonable foreseeability that the defendant’s
       conduct might injure another; (2) the likelihood of an injury occurring; (3) the magnitude of

                                                 -12-
       the burden of guarding against such injury; and (4) the consequences of placing that burden
       on the defendant. Turner, 401 Ill. App. 3d at 704-05. Plaintiffs’ contention combines the
       third and fourth factors of this consideration, while presupposing that plaintiffs and
       defendants stand in such relation to each other that a duty may be imposed. This is the error
       of plaintiffs’ contention, the assumption that their relationship with defendants will support
       a duty.
¶ 49       Suits represented the corporate entity, RPF, and did not represent any plaintiffs in their
       individual capacities. Thus, plaintiffs were not Suits’ clients, but third parties. Pelham gives
       us the tools to determine whether the relationship between the parties will support a duty,
       even while Turner provides the tools to determine whether the duty exists. The question
       posed by plaintiffs’ contention, then, cannot be asked until the issue of the relationship of the
       parties has been determined. Plaintiffs contend that, under Turner, a duty exists because
       plaintiffs bore the greater burdens and risks resulting from a botched reinstatement, both
       personally and as a matter of public policy. Although that may be true, we do not reach that
       question, because we have determined that, under Pelham, York, McLane, Ogle, and Jewish
       Hospital, the parties do not stand in such a relationship that a duty may be imposed on
       defendants. Plaintiffs’ contention, then, makes the faulty presupposition that the relationship
       of the parties will support a duty between them. As a result, we need not further consider this
       contention.
¶ 50       Plaintiffs next contend that reinstatement is a simple task, and it is made no more
       difficult if the attorney’s duty is extended to include those at risk if the attorney bungles the
       task. We first note that plaintiffs include no citation to authority to support their position,
       thereby forfeiting our review of this contention. Ill. S. Ct. R. 341(h)(7) (eff. Sept. 1, 2006);
       Vilardo v. Barrington Community School District 220, 406 Ill. App. 3d 713, 720 (2010).
       More importantly, this contention suffers from the same infirmity as the preceding
       contention: it presupposes the existence of a relationship between the parties that will support
       the imposition of a duty on one to act for the benefit of the other. Again, plaintiffs’
       contention concerns the factors used to determine the existence of a duty without first
       establishing that the parties stand in such a relationship that a duty may be imposed. Further,
       plaintiffs seem to suggest that, in addition to the normal rules surrounding the imposition of
       a duty, we should create an exception that automatically imposes a duty on a lawyer to all
       third parties who could be harmed by the lawyer’s negligence if the task the lawyer is
       performing for the client is “simple.” There is no authority for creating such an exception,
       to say nothing about defining which legal tasks are “simple.” Additionally, we see no benefit
       to such a proposition, other than the job security that would attach to the inevitable litigation
       that such a result would engender. We need not further address plaintiffs’ contention on this
       point.
¶ 51       Plaintiffs’ final contention on the issue of duty is that we should impose a duty on
       defendants because Suits knew or should have known that plaintiffs would rely on him to
       protect their interests in having RPF reinstated. Plaintiffs base this contention on dicta in
       Pelham. In Pelham, the plaintiffs were children whose mother the defendant attorney had
       represented in her divorce from the children’s father. The father was required by the divorce
       decree to maintain life insurance with the children as the prime beneficiaries of the policies.

                                                 -13-
       The father did not do so and instead named his second wife as beneficiary of his life
       insurance policy. The second wife received the proceeds of the father’s life insurance policy
       after he died, and the plaintiffs alleged that the defendant attorney had committed legal
       malpractice by failing to make sure that the father complied with the divorce decree. Pelham,
92 Ill. 2d at 16. The court held that the children were not intended beneficiaries of the
       mother’s representation by the defendant attorney, but were only incidental beneficiaries at
       best, so the defendant attorney owed the children no duty. Pelham, 92 Ill. 2d at 23. Plaintiffs
       base their contention on the following dicta:
                “We believe a different situation would confront us if this complaint had alleged
           sufficient facts to show that the defendant had undertaken a duty to notify the insurance
           company or the [father]’s employer of the provision in the divorce decree. In that
           situation, the attorney may have a duty to exercise reasonable care because his client and
           the plaintiffs herein could have justifiably relied on that undertaking.” Pelham, 92 Ill. 2d
           at 24.
       Plaintiffs argue that the same result as is implied in the above-quoted dicta should obtain
       here, and we should impose a duty on Suits regarding his undertaking of reinstating RPF. We
       disagree.
¶ 52       In the Pelham dicta, the court noted that a duty might have been imposed had the
       defendant attorney voluntarily undertaken the additional task of notifying the court or the
       father’s employer in addition to the task he was retained to do, namely, obtain a divorce from
       the father for the mother. To have a situation similar to that described in the Pelham dicta,
       then, Suits would have had to voluntarily undertake another task for plaintiffs in addition to
       his representation of RPF for the purpose of reinstating it. Suits did not undertake any
       additional tasks, and Pelham’s dicta are inapposite to the factual circumstances of this case
       and cannot serve as a basis for imposing a duty on Suits to act for the benefit of plaintiffs,
       who were nonclient third parties. Accordingly, we reject plaintiffs’ contention.
¶ 53       Plaintiffs next argue that there were material issues of fact that should have precluded the
       entry of summary judgment. We have determined, however, that the undisputed facts failed
       to establish that defendants owed plaintiffs a duty. In the absence of a duty, which is an issue
       of law to be determined by the court, a claim of negligence may not stand. See, e.g., Pelham,
92 Ill. 2d at 18-19. If the undisputed facts fail to support a duty, then, even if there are other,
       disputed facts that would otherwise prevent summary judgment, summary judgment is
       nevertheless proper because the claim of negligence cannot be maintained in the absence of
       a duty. We need not, therefore, further consider plaintiffs’ contentions regarding further
       factual disputes.
¶ 54       Plaintiffs also raise a number of other issues challenging the trial court’s judgment.
       Having found that no duty exists, and thereby finding that the trial court’s judgment was
       proper, we need not address any of these issues, as the failure to demonstrate the existence
       of a duty owed by defendants to plaintiffs is dispositive.
¶ 55       For the foregoing reasons, the judgment of the circuit court of Ogle County is affirmed.

¶ 56       Affirmed.

                                                  -14-